DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-14), Species I (Fig. 1A), Species A (Figs. 2A-2B), and Species a (Fig. 3A) in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 8, 10-12, and 14 read on the elected invention(s). 
Claims 5-7, 9, 13, and 15-17 are currently withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite in reciting “a stay body having an opening therein, the stay body formed by molding a stay portion that mates with the opening to retain the magnet in the opening”.  It is unclear how the stay body “having an opening therein” has a stay portion that mates with the opening, since the opening is a part of the stay body. It is not clear in what manner this “stay portion” would mate with the stay body opening.  The stay portion would likely mate with the indentation of the magnet, but it is not clear how it would mate with the opening itself, since both the stay portion and opening are part of the formation of the molded stay.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boos (US 2015/0000010) in view of Tate (US 6,163,889).
Regarding claim 1, Boos (US 2015/0000010) discloses a collar stay (see Figs. 31-35), comprising: a stay body (120) having an opening (90) therein (see Figs. 31 and 35; paragraph 0085); and a magnet (see 112,30 in Fig. 31; see 30 in Fig. 35) configured to be retained in the opening (Figs. 31 and 35; para. 0085).
Boos discloses that the magnet is pressed into the aperture 90 [0085]. Boos does not disclose that the magnet has at least one indentation around an outer circumference thereof, wherein the opening comprises an inner circumferential surface having at least one protrusion therefrom, the protrusion shaped to engage the at least one indentation to retain the magnet in the opening.  Tate discloses this structure, however; see Figs. 4-6.
Tate discloses a magnet (136, 136’; see Figs. 4-6) which is retained in an opening (133, 133’; Figs. 4-6; col. 7, lines 34-67). Tate discloses that the magnet (136’) comprises an indentation (groove 118; Fig. 6) around an outer circumference thereof, wherein the opening (133’) comprises an inner circumferential surface having at least one protrusion (rib 116) therefrom (see Fig. 6), the protrusion (116) shaped to engage the at least one indentation (118) to retain the magnet in the opening (see Fig. 6; col. 7, lines 34-38 and 53-66).  Tate discloses that this structure helps to immobilize the magnet in the opening and aids in holding the magnet in place (col. 7, lines 34-36, 53-55, and 63-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnet of the stay of Boos with an indentation around an outer circumference thereof and to provide the opening with an inner circumferential surface having at least one protrusion, the protrusion shaped to engage the indentation, in order to immobilize the magnet in the opening to aid in holding the magnet in place as taught by Tate.
Regarding claim 2, Boos discloses wherein the opening (90) is substantially circular (see Fig. 35).
Regarding claim 3, Boos modified in view of Tate comprises the indentation is a single indentation (see indentation 118 of Tate; Fig. 6) that extends fully around the outer circumference (see Fig. 4 of Tate, and the rib and protrusion structure of Fig. 6 of Tate; see col. 7, lines 38-44 and 53-63).
Regarding claim 4, in Boos modified in view of Tate, the at least one protrusion (see protrusion 116 of Tate; Fig. 6) comprises a ridge (rib 116) extending fully around the inner circumferential surface (see Fig. 4 of Tate, and the rib and protrusion structure of Fig. 6 of Tate; see col. 7, lines 38-44 and 53-63).
Regarding independent claim 10, Boos discloses collar stay (see Figs. 31-35), comprising: a magnet (see 112,30 in Fig. 31; see 30 in Fig. 35); and a stay body (120) having an opening (90) therein (Figs. 31 and 35; para. 0085), the stay body formed by molding a stay portion that mates with the opening to retain the magnet in the opening (the recitation of the stay body being formed by molding is a product by process limitation which does not distinguish the claimed structure from Boos; and the stay body of Boos has an opening formed therein such that the stay body “mates with” the stay opening, as well as understood, to retain the magnet in the opening since the opening is shaped to hold the circular magnet in place; see Figs. 31 and 35; para. 0085). 
	With respect to the product-by-process limitation of the stay body being “formed by molding” a stay portion, product-by-process limitations are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. The structure of the stay of Boos (see Figs. 31 and 35; para. 0085 discloses that the stay can be made of plastic) appears to be identical to that implied by the product-by-process limitation.
Boos discloses that the magnet is pressed into the aperture 90 [0085], but does not disclose that the magnet has at least one indentation around an outer circumference thereof, as in claim 10. Tate discloses this structure, however; see Figs. 4-6.  Tate discloses a magnet (136, 136’; see Figs. 4-6) which is retained in an opening (133, 133’; Figs. 4-6; col. 7, lines 34-67). Tate discloses that the magnet (136’) comprises an indentation (groove 118; Fig. 6) around an outer circumference thereof, as in claim 10 (see col. 7, lines 53-63). The indentation mates with a protrusion (rib 116) on the inner circumferential surface of the opening (133’); see Fig. 6 and col. 7, lines 53-66.  Tate discloses that this structure helps to immobilize the magnet in the opening and aids in holding the magnet in place (col. 7, lines 34-36, 53-55, and 63-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnet of the stay of Boos with an indentation around an outer circumference thereof in order to immobilize the magnet in the opening to aid in holding the magnet in place as taught by Tate.
Regarding claim 11, Boos discloses wherein the opening (90) is substantially circular (see Fig. 35).
Regarding claim 14, the recitation that the body is formed by injection molding is a product-by-process limitation which does not distinguish from Boos. Product-by-process limitations are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. The structure of the stay of Boos (see Figs. 31 and 35; para. 0085 discloses that the stay can be made of plastic) appears to be identical to that implied by the product-by-process limitation.
Regarding claims 8 and 12, Boos does not disclose that the magnet of the embodiments of Figs. 31-35 has a thickness larger than the thickness of the opening, however in the embodiment of Fig. 27, Boos discloses that the magnet projects from the surface of the stay (Fig. 27; para. 0083). Specifically, Boos discloses that the magnet may project beyond the surface of the stay from about 0.2 to about 1 mm from the surface 116 of the stay [0083]. Boos discloses that this is advantageous because it avoids having to press the shirt material into recessed apertures so as to be noticeably deformed [0083]. In view of this teaching, one of skill in the art would be motivated to provide the magnet of the embodiments of Figs. 31 and 35 with a thickness that is larger than the thickness of the opening so that the magnet will extend beyond the surface of the stay.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnet (of Fig. 31 or 35 of Boos) with a thickness larger than the thickness of the opening, in order to have the magnet extend beyond the surface of the stay of Boos to avoid deforming the shirt material, as taught by Boos in paragraph 0083.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose collar stays and/or magnets having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732